

116 S4962 IS: Police Creating Accountability by Making Effective Recording Available Act of 2020
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4962IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize a grant program to assist State and local law enforcement agencies in purchasing body-worn cameras and securely storing and maintaining recorded data for law enforcement officers. 1.Short titleThis Act may be cited as the Police Creating Accountability by Making Effective Recording Available Act of 2020 or the Police CAMERA Act of 2020.2.Matching grant program for law enforcement body-worn camerasTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:OOMatching grant program for law enforcement body-worn cameras and recorded data3051.Grant program authorized(a)In generalThe Director of the Bureau of Justice Assistance (in this section referred to as the Director) may make grants to States, units of local government, and Indian tribes to purchase or lease body-worn cameras for use by State, local, and tribal law enforcement officers (as defined in section 2503) and expenses related to the implementation of a body-worn camera program in order to—(1)deter excessive force, and unlawful stops, searches, and arrests; (2)improve supervision, accountability, and transparency of use of force by law enforcement officers; (3)assist in responding to complaints against law enforcement officers; and(4) improve evidence collection, data collection, and retention.(b)Duration of grants(1)In generalGrants awarded under this part shall be 2 years in duration.(2)Disbursement of grant amountIn disbursing a grant awarded to an entity under this section—(A)upon awarding the grant to the entity, the Director shall disburse 50 percent of the total grant amount to the entity; and(B)upon demonstration by the entity of completion of the requirements in subsection (d)(1), the Director shall disburse the remaining 50 percent of the total grant amount to the entity.(c)Use of fundsGrants awarded under this section shall be—(1)distributed directly to the State, unit of local government, or Indian tribe; and(2)used solely for—(A)the purchase or lease of body-worn cameras and voice recorders for law enforcement officers authorized to work in the jurisdiction of the grantee, including use while on patrol or during a secondary employment;(B)any costs relating to the implementation of a body-worn camera program, including law enforcement officer training or the storage, maintenance, or security of recorded data collected under a body-worn camera program; or(C)implementing policies or procedures to comply with the requirements described in subsection (d).(d)Requirements(1)In generalThe Director shall award a grant under this section to a State, unit of local government, or Indian tribe requesting the grant that commits to, not later than 30 days after the date on which the grant is disbursed—(A)establishing and enforcing policies and procedures in accordance with the requirements described in paragraph (2) before law enforcement officers use or operation of body-worn cameras;(B)ensuring law enforcement officers follow such policies and procedures through defined accountability metrics and systems, including supervisors’ routine audits of recorded video and audio;(C)adopting consistent and proportional disciplinary actions when policy violations occur, and maintain detailed personnel and disciplinary records that reflect all violations of the policies and procedures described herein;(D)adopting recorded data collection and retention protocols as described in paragraph (3) before law enforcement officers use of body-worn cameras;(E)making the policies and protocols described in subparagraphs (A) and (D) available to the public;(F)complying with the requirements for use of recorded data under paragraph (5);(G)ensuring the grantee’s department uses a fully functioning and up-to-date collection database, that adheres to the requirements of this part; and(H)prohibiting the use or implementation of facial recognition and biometric technology.(2)Required policies and proceduresAn entity receiving a grant under this section shall—(A)solicit, document, and incorporate input from impacted persons, communities, or organizations, including representatives of local civil rights organizations and victims of police use of force or unlawful stops, searches, and arrests and publish for public view policies and protocols for—(i)the safe and effective use of body-worn cameras, including the activation and termination of recordings, including the activation of a body-worn camera when a law enforcement officer removes the weapon of the officer from the holster;(ii)the secure storage, handling, retention, and destruction of recorded data collected by body-worn cameras;(iii)the use of recorded data in making incident reports, including a prohibition on the viewing of recorded data during the course of an investigation and prior to filing reports, making statements, or participating in interviews, by all the officers and supervisors present during the incident;(iv)protecting the privacy rights of any individual who may be recorded by a body-worn camera;(v)prohibiting a law enforcement officer from viewing the recorded footage before making an initial written report or statement, if that officer is under investigation;(vi)the release of any recorded data collected by a body-worn camera in accordance with the open records laws, if any, of the State; and(vii)making recorded data available to prosecutors, defense attorneys, other officers of the court, recorded subjects, and the public in accordance with paragraph (5); and(B)conduct evaluations of the security of the storage and handling of the body-worn camera data not less frequently than once every 6 months. (3)Recorded data collection and retention protocolThe recorded data collection and retention protocol described in this paragraph is a protocol that—(A)requires—(i)a law enforcement officer who is wearing a body-mounted camera, at the beginning of an activity, to provide an explanation if an activity that is required to be recorded by the body-mounted camera is not recorded by activating the body camera’s visual and audio, and state on camera that the officer will not record the following activity, and the officer’s justification, before terminating the recording;(ii)periodic auditing of recorded data by supervisors to ensure compliance with policy;(iii)a law enforcement officer who is wearing a body-mounted camera to obtain verbal consent, captured, and recorded on the body camera, from a crime victim or witness before interviewing the victim or witness;(iv)the system used to store recorded data collected by body-worn cameras shall automatically log all viewing, modification, or deletion of stored recorded data and shall prevent the unauthorized access or disclosure of stored recorded data;(v)any law enforcement officer be prohibited from accessing the stored data without explicit authorization from a commanding officer, and only when the officer has an authorized purpose to view or listen to such footage;(vi)during an incident investigation, a law enforcement officer shall—(I)be required to provide an initial written statement, that may not be later edited in any form, before reviewing any recorded data involving—(aa)an officer-involved shooting;(bb)an in-custody death;(cc)a criminal matter;(dd)a critical incident; or(ee)any other investigation conducted pursuant to an internal or civilian allegation of misconduct; and(II)have an opportunity to review recorded data depicting the incident with a representative or attorney, only after being subject to an interview, and providing the initial written statement described in subclause (I); and(vii)the law enforcement agency to collect and report annual statistical data on—(I)all incidences of use of force, including an officer’s display or discharge of a firearm, disaggregated by race, ethnicity, gender, and age of the victim, type of force used, and any resulting charges;(II)the number of all complaints filed against law enforcement officers, disaggregated by the type of action complained of and the race, ethnicity, gender, and age of the complainant;(III)the disposition of all complaints filed against law enforcement officers, including any discipline imposed;(IV)the number of times camera footage is used for evidence collection in investigations of crimes, dis­ag­gre­gated by the type of crime; and(V)any other additional statistical data that the Director determines should be collected and reported;(B)allows an individual, including anonymously or on behalf of a third party, to file a complaint, both online, via telephone, or in-person, with a law enforcement agency relating to the improper use of body-worn cameras, receive a complaint tracking number, and have all evidence relating to the complaint reviewed and properly investigated before the grantee makes a disposition on the complaint; and(C)complies with any other requirements established by the Director. (4)ReportingStatistical data required to be collected under paragraph (3)(A)(vi) shall be reported annually to the Director, who shall—(A)establish a standardized reporting system for statistical data collected under this program;(B)establish a national database of statistical data recorded under this program; and(C)ensure that statistical data is made publicly available, not later than 15 days of receipt of the report, in accessible and alternative formats, including on the website of the grantee and in print form at various locations. (5)Use or transfer of recorded data(A)In generalRecorded data collected by an entity receiving a grant under this section for a body-mounted camera may be used in internal and external investigations of misconduct by a law enforcement agency or officer, general supervision, integrity audits, and training purposes. The Director shall establish rules to ensure that the recorded data is used only for the purposes described in this subparagraph.(B)Prohibition on transferExcept as provided in subparagraph (E), an entity receiving a grant under this section may not transfer any recorded data collected by the entity from a body-mounted camera to another law enforcement or intelligence agency.(C)Public accessAn entity receiving a grant under this section shall implement a process that at a minimum allows the public to obtain recorded data collected by the entity.(D)Recorded subject accessAn entity receiving a grant under this section shall implement an expedited process that allows a recorded subject to obtain recorded data collected by the entity from an incident involving the recorded subject. (E)Exceptions(i)Criminal investigationAn entity receiving a grant under this section may transfer recorded data collected by the entity from a body-mounted camera to another law enforcement agency or intelligence agency for use in a criminal investigation if the requesting law enforcement or intelligence agency has reasonable suspicion that the requested data contains evidence relating to the crime being investigated.(ii)Civil rights claimsAn entity receiving a grant under this section may transfer recorded data collected by the law enforcement agency from a body-mounted camera to another law enforcement agency, body, institution, or individual for use in an investigation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States, or to evaluate, either in individual or cumulative form, whether the grantee’s practices or patters violate any right, privilege, or immunity secured or protected by the Constitution or laws of the United States. (e)Matching funds(1)In generalExcept as provided in paragraph (3), the Federal share of the cost of a program carried out using a grant under this part may not exceed 75 percent of the total cost of the program.(2)Indian assistanceAny funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the matching requirement described in paragraph (1).(3)WaiverThe Director may waive, in whole or in part, the matching requirement described in paragraph (1) in the case of fiscal hardship, as determined by the Director.(f)Allocation of fundsFor each of fiscal years 2020 through 2022, of the amounts appropriated to the Bureau of Justice Assistance, $30,000,000 shall be used to carry out this part.(g)Audit and assessment(1)In generalNot later than 1 year after the date of enactment of this part, the Director of the Office of Audit, Assessment, and Management shall perform an assessment of the grant program and the policies and protocols of the grantees.(2)ReportsNot later than September 1 of each year, beginning 1 year after the date of enactment of this part, each recipient of a grant under this part shall submit to the Director of the Office of Audit, Assessment, and Management a detailed report that—(A)describes the progress of the body-worn camera program, including data demonstrating the frequency of which the grantee and its employees failed to activate a body camera when required; and(B)contains recommendations on ways in which the Federal Government, States, and units of local government can further support the implementation of the program.(3)ReviewThe Director of the Office of Audit, Assessment, and Management shall evaluate the policies and protocols of the grantees and take such steps as the Director of the Office of Audit, Assessment, and Management determines necessary to ensure compliance with the program.3052.Body-worn camera training toolkit(a)In generalThe Director shall establish and maintain a toolkit for law enforcement agencies, academia, and other relevant entities to provide training and technical assistance, including best practices for implementation, model policies and procedures, and research materials.(b)MechanismIn establishing the toolkit required to under subsection (a), the Director may consolidate research, practices, templates, and tools that have been developed by experts, law enforcement agencies, and civil rights organizations across the United States.3053.Applications(a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Director in a form and containing information as the Director may reasonably require.(b)RegulationsNot later than 90 days after the date of the enactment of this part, the Director shall promulgate regulations to implement this part, including the information that shall be included and the requirements that the States, units of local government, and Indian tribes must meet in submitting the applications required under this section.3054.Study(a)In generalNot later than 2 years after the date on which all grants are awarded under this part, the Director, in consultation with the National Institute of Justice and the Bureau of Justice Statistics, shall conduct a study on—(1)the efficacy of body-worn cameras in deterring excessive force, and unlawful stops, searches, and arrests by law enforcement officers, including a review of relevant data and documentation, dis­ag­gre­gated by race, ethnicity, national origin, gender, age, and disability of the victims;(2)the impact of body-worn cameras on the accountability, supervision, and transparency of the use of force, unlawful stops, searches, and arrests by law enforcement officers;(3)the impact of body-worn cameras on responses to and adjudications of complaints of excessive force and unlawful stops, searches, and arrests; (4)the effect of the use of body-worn cameras on the safety of law enforcement officers on patrol;(5)the effect of the use of body-worn cameras on public safety;(6)the impact of body-worn cameras on evidence collection for criminal investigations;(7)issues relating to the secure storage and handling of recorded data from the body-worn cameras;(8)issues relating to the privacy of citizens and officers recorded on body-worn cameras;(9)issues relating to the public’s access to body-worn camera footage;(10)issues related to the use of body-warn cameras while officers are engaged in off-duty or secondary employment; (11)the need for proper training of law enforcement officers that use body-worn cameras;(12)best practices in the development of protocols for the safe and effective use of body-worn cameras;(13)a review of law enforcement agencies that found body-worn cameras to be unhelpful in the operations of the agencies;(14)a review of law enforcement agency use of body-worn cameras disaggregated by race and ethnicity, national origin, gender, age, and disability of the officers; and(15)any other factors that the Director determines are relevant in evaluating the efficacy of body-worn cameras.(b)ReportNot later than 180 days after the date on which the study required under subsection (a) is completed, the Director shall submit to Congress a report on the study, which shall include any policy recommendations that the Director considers appropriate..